Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0273403 to Saruhashi (“Saruhashi”). Regarding claims 1-4, 9, and 10, Saruhashi discloses an integrated power storage system for use in buildings containing computer/communication systems, or those associated with non-continuous electric power generation from wind, solar, or the like. The system includes a mounting base that sits on the floor, a front portion of a rack, a rear portion of a rack, and a top solid cover that unites the front and back rack portions and protects what is mounted in the rack the elements. Although Sanuhashi is silent regarding whether the mounting base is fixed to a bottom surface of the building or other storage area in which it is contained, the Office finds that given the size, weight, and importance of not tipping over the rack, the person of ordinary skill in the art at the time of invention would have considered attaching the rack to the floor via the mounting base to be an obvious safety design choice.
A battery module slides along a top surface of the mounting base (the mounting base corresponding to the recited module guide), thereby partitioning this portion of the rack for use by the battery module. Although Sanuhashi only discloses one battery module mounted on a single separator member surface, the Office finds providing additional battery modules and associated sliding surfaces on which they may mount to be nothing more than the obvious duplication of parts to arrive at a battery system having higher capacity. Once the battery module is slid into position on partitioning surface of the mounting base, screws/bolts are used to attach a front side face of the battery module, and a fixing member (13) that is part of the mounting base having hook-shaped guide members (13e) on both ends acts to retain the battery module on its rear side face. When fully docked, the guide members are flexed outward, thereby causing them to press against the battery module side surface with force.
Further regarding claims 5 and 6, providing holes into which the hooked ends of the fixing member fit, rather than simply having them slip around the side edges of the battery module, is nothing more than an alternative arrangement of providing aside wall against which the hook-shaped guide members of the fixing member can press, thereby holding the battery module in place.
Similarly regarding claims 7 and 8, forming the hook so that it presses against a horizontal wall of the battery module, thereby deflecting/pressing in the vertical direction is simply an alternative implementation of the setup in Sanuhashi where the hood features deflect/press in the horizontal direction against a vertical wall of the battery module to hold it in place.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saruhashi in view of U.S. Patent Application Publication No. 2017/0133642 to Lee (“Lee”).  Saruhashi is applied as described above.  As noted above, providing a plurality of adjacent battery rack systems of Saruashi is considered to be nothing more than an obvious duplication of parts to arrive at a system having greater energy storage capacity.  However, given Saruhashi’s focus on its submersion-prevention vessel that only works if the water level does not go beyond the top of the vessel, providing a plurality of vertically stacked copies of the batteries’ of Saruhashi does not appear to be an obvious duplication of parts.
Nonetheless, battery rack systems that do contemplate vertical stacking of battery trays in a battery rack system are known.  See, e.g., Lee at Figures 1 and 2.  Thus, in order to provide additional capacity to the system of Saruhashi via additional battery tray units, the person of ordinary skill in the art at the time of invention would have found that providing additional battery tray units in a vertically stacked manner above the first unit of Saruashi to be a common mean of achieving such expanded capacity.  Although such higher battery tray systems do not necessarily require the submersion-prevention technology of Saruashi’s outer tray casing, such battery tray systems would need to be attacked to the frame, and providing the same mounting features included or obvious to Sarahashi as described above is considered to be nothing more than an obvious duplication of parts to allow the mounting of these additional units.
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. First, Applicant argues that a submersion vessel is what is attached to the rack of Sarahashi, not a battery module.  The Office disagrees.  The submersion vessel is nothing more than a specialized outer-casing member of the battery module of Sarahashi and as such is considered to be part of the battery module.
Regarding claim 11, although vertically stacking exact copies of the battery tray systems of Sarahashi, including its submersion prevention vessel, is not obvious from the disclosure of Sarahasi alone, it is considered obvious in view of additional prior art disclosures as cited above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727